Levy, J.
(dissenting). I consider this cause clearly within the inhibition of the Real Property Law. Section 442-d of the' Real Property Law (as amd. by Laws of 1926, chap. 831) distinctly provides: “No person, copartnership or corporation shall bring or maintain an action in any court of this state for the recovery of compensation for services rendered, * * * in the buying, selling,. exchanging, leasing, renting, or negotiating a loan upon any real estate without alleging and providing [proving] that such person was a duly licensed real estate broker or real estate salesman on the date when the alleged cause of action arose.” The very next section, namely, 442-e (as amd. by Laws of 1926, chap. 831) makes the violation of this statute a misdemeanor and provides for an additional penalty. In no uncertain terms, therefore, the Legislature prohibited such an action as this unless the one seeking recovery made due *460compliance with certain requirements of the enactment. This the plaintiffs here utterly failed to do, and they were, therefore, without right of recovery.
I have reason to know that my brothers were influenced largely by Wood v. Ball (190 N. Y. 217); Johnston v. Dahlgren (166 id. 354); Schnaier & Co. v. Grigsby (132 App. Div. 854; affd., 199 N. Y. 577), but I contend that they bear no analogy whatever. Indeed, they would have complete force if it were not for section 442-d, in view of which I dissent and vote to reverse.